NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COMERICA BANK,                                  Nos. 21-15019
                                                     21-15380
                Plaintiff-Appellee,
                                                D.C. No. 2:20-cv-00816-CDB
 v.

MARK SCHNIZLEIN, DBA Westbrook                  MEMORANDUM*
Builders LLC,

                Defendant-Appellant,

and

MY ANGELS GIFTS LLC; et al.,

                Defendants.

                  Appeals from the United States District Court
                           for the District of Arizona
                 Camille D. Bibles, Magistrate Judge, Presiding**

                           Submitted August 17, 2022***

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In these consolidated appeals, Mark Schnizlein appeals pro se from the

district court’s judgment in an interpleader action brought by Comerica Bank. We

have jurisdiction under 28 U.S.C. § 1291. We dismiss as moot.

      After Schnizlein filed these appeals, Comerica Bank deposited the entire

interpleader stake with the clerk of the district court. Therefore, to the extent that

Schnizlein’s appeals concern the district court’s orders regarding Comerica Bank’s

deposit of the interpleader stake, this appeal is moot. See Church of Scientology of

Cal. v. United States, 506 U.S. 9, 12 (1992) (“[I]f an event occurs while a case is

pending on appeal that makes it impossible for the court to grant any effectual

relief whatever to a prevailing party, the appeal must be dismissed.” (citation and

internal quotation marks omitted)); Am. Cas. Co. of Reading, Pa. v. Baker, 22 F.3d

880, 896 (9th Cir. 1994) (a case is moot when there is no longer a present

controversy as to which effective relief can be granted).

      Contrary to Schnizlein’s contentions, he is not entitled to damages or interest

based on Comerica Bank’s handling of the interpleader stake because the parties

agreed that My Angels Gifts LLC, which did not appear in this action, is the proper

claimant to the entire interpleader stake. See C.E. Pope Equity Tr. v. United States,

818 F.2d 696, 697 (9th Cir. 1987) (a pro se litigant has no authority to appear as an

attorney for others).

      We reject as meritless Schnizlein’s contention that he is entitled to attorney’s


                                           2                                    21-15019
                                                                                21-15380
fees and sanctions.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      DISMISSED.




                                          3                                       21-15019
                                                                                  21-15380